Citation Nr: 1811688	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-10 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI), manifested by headaches.


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel











INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from March 1962 to March 1965 and April 1965 to March 1967.  Among other commendations, the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Houston, Texas.  This decision granted service connection for residuals, traumatic brain injury, headaches, and assigned a rating of 10 percent, effective as of May 6, 2008. 

In an October 2015 decision, the Board denied the Veteran's claim for entitlement to an initial evaluation in excess of 10 percent for residuals of TBI, manifested by headaches finding that the Veteran's TBI is not manifested by subjective complaints moderately interfering with work; instrumental activities of daily living; or work, family, or other close relationships.  Within the same decision, the Board granted the Veteran a separate rating of 10 percent, and no higher, for TBI, manifested by tinnitus.

The Veteran appealed the October 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum decision, the Court vacated the Board decision and remanded the case to the Board for further proceedings.  

In May 2017, the Board remanded the case for further development consistent with the Court's decision, to include a new VA examination to address the severity of the Veteran's TBI residuals, to include his headaches.  The case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, unfortunately, the Board finds that another remand is necessary as the Veteran is entitled to substantial compliance with Board remand directives.  Id.

The Board notes that the Veteran was previously represented by Disabled American Veterans (DAV).  However, in April 2014, the Veteran expressed her clear desire to withdraw any and all representation from this organization.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to an initial evaluation in excess of 10 percent for residuals of TBI, manifested by headaches.  Although the Board sincerely regrets the delay, further development is required prior to adjudicating this claim.

In August 2016, the Court vacated the Board's October 2015 decision regarding the claim on appeal.  In its decision, the Court found that the December 2013 VA examination, in which the Board's decision partly relied upon, was inadequate.  The Court, specifically, found that the examination was based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The December 2013 VA examiner found that the Veteran did not have residuals of a TBI.  The finding that the Veteran did not have TBI residuals contradicted an established fact, as the Veteran is service-connected for a TBI with residuals, including headaches.  As such, the Court vacated and remanded the October 2015 Board decision.  In May 2017, the Board remanded for a VA examination consistent with the Court's findings.

In August 2017, a VA examination was performed by the same examiner that performed the December 2013 VA examination.  This examination concluded, in part, "[t]here is no diagnosis of TBI.  There are thus no residuals of TBI." This conclusion requires further clarification as it is contradicted by earlier evidence of record.  The Veteran is service-connected for a TBI and has sought treatment for the residuals thereof.  As such, the examination is based upon an inaccurate factual premise that there is no TBI and is arguably inadequate to properly adjudicate the claim.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As both the December 2013 and the August 2017 VA examinations reached the same conclusions based upon the same potentially inaccurate factual premise, the Board finds it necessary to obtain an additional VA examination from a different examiner than the one that performed the December 2013 and August 2017 VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and outstanding private treatment records, with all necessary assistance from the Veteran.
	
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  After undertaking the development listed above to the extent possible and after associating any additional records with the claims file, obtain an appropriate VA examination with an appropriate medical professional concerning the Veteran's TBI and the residuals thereof, to include headaches.  The examiner should be a different examiner than the one that conducted the December 2013 and the August 2017 VA examinations.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  

After reviewing the claims file and examining the Veteran, the examiner should determine the current nature, extent, and severity of the TBI disability (if any), with headaches, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines.

The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

If it is determined that the Veteran does not currently suffer from any residuals related to a TBI, then this should clearly be noted in the report.  

3.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  The examiner must provide a rationale for any proffered opinion.  If the examiner feels that the requested opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner is asked to identify what, if any, additional information/evidence might allow for a more definitive opinion. 

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

